Citation Nr: 1126668	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-17 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified via video before a Veterans Law Judge.  A copy of the transcript has been created and associated with the claims file.  

This appeal was previously remanded by the Board in July 2009 and again in October 2010.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDING OF FACT

The Veteran's patellofemoral syndrome of the right knee is characterized by extension to 0 degrees, flexion to at least 60 degrees, and mild or slight lateral subluxation.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In February 2005, March 2006, June 2006, and October 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2006 letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the July 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  She has also been afforded VA medical examinations on several occasions, most recently in November 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In August 2010, the Veteran was afforded the opportunity to testify via video before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  

The Veteran seeks an increased initial rating for her patellofemoral syndrome of the right knee.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran currently has a 10 percent rating for her patellofemoral syndrome of the right knee under Diagnostic Codes 5014, for osteomalacia.  This Code in turn makes reference to Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  A 30 percent rating is the maximum schedular evaluation under this code.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board is also cognizant of VA General Counsel Opinion (VAOPGCPREC) 23-97, which holds that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  In the present case, the Veteran has in fact been awarded separate ratings for her osteomalacia and recurrent subluxation of her right knee.  In a March 2011 rating decision, the Veteran was awarded a separate 10 percent disability rating for subluxation of the right knee.  These disability ratings will be considered in turn.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which held that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint.  

Upon receipt of the Veteran's claim, she was afforded a VA orthopedic examination in February 2005.  She reported an initial right knee injury during basic training, with recurrent right knee pain thereafter.  She also reported swelling of the right knee with use.  She denied taking any regular medication for her right knee disability, and used no assistance devices.  She reportedly lost approximately 10 days of work in the past year due to her right knee disability.  On physical evaluation, the Veteran's right knee was without erythema or edema.  She walked with a normal gait.  Range of motion testing indicated extension to 0 degrees and flexion to 120 degrees.  No additional limitation of motion was noted to result from pain, pain on use, or weakness due to repetitive motion.  No hyperextension or laxity were present.  McMurray's test was also negative.  Patella tendon reflexes were 1+ bilaterally, and sensation was intact.  X-rays of the right knee were negative for any fracture or dislocation.  Patellofemoral pain syndrome of the right knee was diagnosed.  

A second VA orthopedic examination was afforded the Veteran in July 2006.  She continued to report recurrent pain of the right knee, worsening with use.  Some giving out of the knee, approximately twice daily, was reported.  She denied using an assistance device to aid her mobility.  On objective evaluation, she walked with a normal gait.  Her right knee displayed a 1+ suprapatellar effusion, with tenderness present over the medial femoral facet of the patella.  Range of motion testing indicated extension to 0 degrees and flexion to 95 degrees, with pain reported.  Flexion was only to 45 degrees in a weight-bearing posture.  No additional limitation of motion was noted to result from fatigue, weakness, lack of endurance, or incoordination.  Crepitus was present with medial and lateral patellar subluxation.  The medial and lateral collateral ligaments were stable to stress testing, and drawer's tests were negative.  X-rays of the right knee were negative for abnormality.  

Next, the Veteran was afforded a VA orthopedic examination in March 2007.  She continued to report pain, pain with use, and swelling.  She reported occasionally using a knee brace, but not with regularity.  On physical examination, her right knee was negative for warmth, tenderness, swelling, or erythema.  She was also negative for varus or valgus stress to the right knee.  Anterior and posterior drawer's tests were negative bilaterally.  Range of motion testing indicated flexion to 140 degrees and extension to 0 degrees.  No additional limitation of motion was noted to result from pain, weakness, fatigability, or lack of endurance with repetitive motion.  Chondromalacia patella of the right knee was diagnosed.  

Most recently, the Veteran was afforded a VA orthopedic examination in November 2010.  The claims file was reviewed by the examiner in conjunction with the examination.  She reported flare-ups of her right knee pain on a weekly basis, with pain of 8-9/10.  She used medication during these episodes.  She denied using a brace or assistance device to aid her mobility.  On objective evaluation, her right knee demonstrated very mild effusion, without warmth.  Range of motion indicated flexion to 130 degrees, and extension to 0 degrees.  The Veteran reported an increase in pain with motion, but no additional limitation of motion, weakness, or lack of coordination or endurance was observed.  McMurray's and drawer's tests were negative, and the medial and lateral collateral ligaments were stable.  Some mild lateral subluxation, without instability, was noted.  X-rays of the right knee indicated very mild patellofemoral osteoarthritis.  

Post-service, the Veteran continued to receive military medical care for a time as the spouse of an active duty service member.  Military treatment records indicate the Veteran was seen in October 2005 for right knee pain and stiffness.  She reported pain, pain on use, swelling, and limitation of motion of the right knee.  On objective evaluation, her right knee displayed swelling, edema, crepitus and abnormal mobility of the patella.  Flexion was limited to 30 degrees, and extension was limited to 20 degrees.  Patellofemoral syndrome was diagnosed, and the Veteran was given medication.  

The Veteran has also received VA outpatient medical treatment for her right knee symptoms.  In January 2011, she was seen for right knee pain and was afforded an orthopedic consultation.  On objective evaluation, Lachman's test was positive, as were McMurray's and anterior drawer's tests.  A January 2011 MRI of the right knee confirmed a focal cartilage defect in the lateral tibia plateau, and mild cartilage loss in the patella.  Her anterior cruciate ligament was intact and normal in appearance.  

In August 2010, the Veteran testified via video before a Veterans Law Judge.  She stated that her right knee disability causes her recurrent pain, especially with use.  This disability interfered with her occupation, as well as prevented her from engaging in recreational activities, according to her testimony.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for the Veteran's patellofemoral syndrome of the right knee.  According to the medical treatment evidence of record, the Veteran's flexion has generally been at least 45 degrees or more, with extension to at least 0 degrees.  The Board notes that on at least one occasion she was seen at a military medical facility for right knee pain in October 2005, and had extension limited to 20 degrees with flexion limited to 30 degrees; however, these findings appear to be an anomaly, as she had extension to 0 degrees and flexion to 95 degrees on VA examination in July 2006.  Findings thereafter have been in the same range.  Neither finding supports a disability rating in excess of the 10 percent already awarded.  Additionally, no examiner has suggested the Veteran experiences additional limitation of motion of the right knee less than that noted above due to such factors as pain, pain on use, fatigability, weakness, or incoordination; thus, an increased rating based on these factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  

As noted above, the Veteran has also been awarded a separate 10 percent disability rating under Diagnostic Code 5257, for lateral subluxation of the right knee.  This award has been made effective November 8, 2010, the date of a VA examination which first showed lateral subluxation.  The Veteran has not expressed disagreement with either this initial rating or the effective date assigned.  Additionally, she has not demonstrated moderate recurrent lateral instability or recurrent subluxation, as would support a 20 percent evaluation for this disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Review of other diagnostic criteria for the knee joint does not indicate evaluation of his instability under such criteria would result in a disability rating in excess of 10 percent, as the Veteran does not have ankylosis of the right knee or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.7a, Diagnostic Codes 5256-63.  Entitlement to an extraschedular evaluation will be discussed below.  Finally, no examiner has suggested the Veteran's right knee disability has at any time during the pendency of this appeal resulted in a degree of impairment in excess of that currently contemplated, such that a staged rating in excess of that already awarded is warranted.  See Fenderson, 12 Vet. App. at 119.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes the Veteran has not required hospitalization for her service-connected right knee disability during the pendency of this appeal.  Additionally, it has not been demonstrated that the Veteran's disability prevent all forms of employment, as she has been employed during the pendency of this appeal.  In short, the rating criteria contemplate not only his symptoms but the severity of her disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability at issue.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds a disability rating in excess of 10 percent is not warranted for the Veteran's patellofemoral syndrome of the right knee.  As a preponderance of the evidence is against the award of increased ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


